Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 16-19, 21-58 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 16, the prior art of record does not disclose or suggest “wherein the measuring arrangement has a plurality of low-resistance current sense resistors which are connected electrically in parallel, so that the current to be measured is divided into a plurality of partial currents which flow through the individual current sense resistors,” in combination with the other claim limitations.  Claims 18-19, 21-33, 37-44, 47-55, and 57-58 depend from base Claim 16, and therefore these claims are also allowed.  
RE Claim 17, the prior art of record does not disclose or suggest “the second busbar connection has a plurality of parallel connecting plates which are arranged one above the other and are made of a conductor material,” in combination with the other claim limitations.  
RE Claim 34, the prior art of record does not disclose or suggest “h) the current sense resistor has a temperature-dependent resistance value, and i) the measuring circuit compensates the temperature dependence of the resistance value in accordance with the temperature measured by the temperature sensor,” in combination with the other claim limitations.  
RE Claim 35, the prior art of record does not disclose or suggest “the compensating element and the resistor element are electrically connected in series in a measuring circuit for voltage measuring and are connected to the measuring circuit so that the thermoelectric voltages 
RE Claim 36, the prior art of record does not disclose or suggest “a second busbar connection made of a conductor material for electrical and mechanical connection to a second busbar, the second busbar connection being electrically connected to the second connecting part of the current sense resistor,” in combination with the other claim limitations.  
RE Claim 45, the prior art of record does not disclose or suggest “wherein the measuring arrangement has a high-voltage transformer for supplying power to the measuring circuit,” in combination with the other claim limitations.  
RE Claim 46, the prior art of record does not disclose or suggest “wherein the measuring arrangement for supplying power to the measuring circuit has a photovoltaic cell which is irradiated by a light source for generating current via a light guide,” in combination with the other claim limitations.  
RE Claim 56, the prior art of record does not disclose or suggest “wherein the measuring circuit has a first measuring channel with a first sampling rate for continuous current detection and a separate second measuring channel with a higher second sampling rate for overcurrent detection,” in combination with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852